Citation Nr: 0707158	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-36 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for renal failure status 
post transplant, claimed as blood and protein in urine. 

2.  Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran had active service from December 1963 to May 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO denied service connection for renal 
failure status-post transplant, hearing loss, and a left knee 
condition.  

The issue of service connection for hearing loss is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Nephritis did not manifest to a degree of 10 percent or 
more within one year of separation from service. 

2.  A disability characterized by renal failure manifested 
many years after service, and is not related to any disease, 
injury, or incident therein.  


CONCLUSION OF LAW

The veteran's renal failure status post transplant was not 
incurred in or aggravated by active service, and may not be 
so presumed. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical and personnel records, lay statements in support of 
his claim, transcripts from his December 2006 regional office 
hearing, private medical records, an October 2002 opinion 
statement from his treating physician, and VA independent 
medical examination reports.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf. 
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, on the claim. 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

The veteran claims service connection for renal failure 
status-post transplant, which he contends first manifested in 
service.  In order to establish service connection, three 
elements must be satisfied.  There must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  See also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).   

Some chronic diseases, such as nephritis, may be presumed to 
have been incurred in service, if they become manifest to a 
degree of ten percent or more within one year of the date of 
separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 
38 C.F.R. §§ 3.307(a), 3.309(a).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value. Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Current medical evidence demonstrates a diagnosis of renal 
failure status post kidney transplant.  Service medical 
records reflect no complaints of blood or protein in the 
veteran's urine on induction into service in December 1963.  
Further, no abnormalities were noted on examination.  January 
1964 service medical records indicate the veteran's urine was 
negative for albumin, sugar, and other substances.  In 
October 1966 the veteran was hospitalized for internal 
derangement of the left knee.  Admission laboratory work 
included urinalysis, which reflected microscopic hematuria.  
Intravenous pyelography (IVP) performed during 
hospitalization revealed a normal genitourinary tract.  No 
urinary symptoms developed during the veteran's 
hospitalization.  At separation in May 1967 the incident of 
microscopic hematuria was noted, however, no conditions 
affecting the kidneys or genitourinary system were observed 
on examination.  The October 1966 microscopic hematuria was 
not considered disabling.  There is no evidence of 
proteinuria during service. 

A November 1973 operative report indicates the veteran sought 
treatment for microscopic hematuria.  Cytoscopy revealed a 
post-operative diagnosis of acute prostatitis with minimal 
prostatic hypertrophy.  Hematuria was also documented in 
September 1985; although there is no evidence that a 
diagnosis was reached.  

The veteran has submitted an October 2002 opinion statement 
from a private nephrologist who has treated the veteran since 
1999.  He concluded that the veteran's long-standing 
microscopic hematuria is a reflection of ongoing nephritis.  
He further concluded that "it's quite possible" that the 
veteran's nephritis was present and slowly progressive at the 
time of his military service. 

The report of an October 2003 examination for VA included the 
examiner's opinion that there was no current effect of prior 
or current hematuria, which if present is minimal.  

Also of record is the report of a May 2005 examination 
conducted for VA.  After examining the veteran and reviewing 
his service medical records, the examiner noted that after 
the initial finding of hematuria in October 1966, an IVP was 
performed which was within normal limits.  The examiner 
concluded that the hematuria noted during service was not 
related to the veteran's current disability, status post 
renal kidney transplant.  

Although the veteran currently suffers from a disability 
characterized as renal failure status-post transplant, the 
preponderance of the evidence is against a nexus between his 
current disability and active service.  Although microscopic 
hematuria was noted during service, an IVP performed at that 
time revealed a normal genitourinary system.  The veteran did 
not complain of or seek treatment for either nephritis or 
recurrent microscopic hematuria during service.  Further, 
although microscopic hematuria was observed in November 1973, 
his symptoms were attributed to acute prostatitis rather than 
nephritis.  

In addition, the May 2005 medical examiner's opinion 
statement is more probative than the October 2002 statement 
from the veteran's nephrologist.  The examiner concluded that 
the veteran's current disability is not related to the 
documented episode of microhematuria noted in service because 
a contemporaneous IVP revealed a normal genitourinary tract.  
The October 2002 opinion statement is clearly based on the 
veteran's reported history rather than review of the evidence 
of record and did not address the negative findings revealed 
by the in-service IVP.  In addition, that physician 
essentially indicated that a nexus was "quite possible."  
The Board assigns minimal, if any, probative value to that 
medical opinion, since there is no indication that the 
physician reviewed the entire claims file in reaching that 
conclusion, and the conclusion was based on mere possibility, 
not probability.  Medical opinions expressed in terms of 
"may" also imply "may" or "may not" and are too 
speculative to establish a plausible claim by themselves.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

To the extent that the veteran himself has claimed his 
current disability is related to service, as a layman, he has 
no competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

There is no diagnosis or medical report of either nephritis 
or renal failure documented in service.  The veteran's renal 
failure did manifest until approximately 1996, more than 
twenty years after separation from service.   The veteran did 
not seek treatment for and was not diagnosed with nephritis 
within the year after separating from service, thus, service 
incurrence may not be presumed.  38 C.F.R. § 3.309(b).  The 
criteria for a grant of service connection have not been met.  
The preponderance of evidence is against the claim, the 
"benefit of the doubt rule" does not apply, and the claim 
for service connection for a renal failure status post 
transplant must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to service-connection in correspondence 
dated June 2002 by informing him of the evidence he was 
required to submit and the evidence that the RO would obtain 
on his behalf.  It's unclear whether the correspondence 
specifically requested that the veteran submit any evidence 
in his possession, however, the Board notes that the 
September 2004 statement of the case included the complete 
text of 38 C.F.R. § 3.159, which includes that language.  
Although fully compliant notice was delivered after the 
initial denial of the claim, VA subsequently readjudicated 
the claim based on all the evidence in May 2006, without 
taint from prior adjudications.  Thus, the veteran was not 
precluded from participating effectively in the processing of 
his claim and the late notice did not affect the essential 
fairness of the decision.  The veteran was provided requisite 
notice regarding increased ratings and effective dates in 
March 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service medical and personnel records, private medical 
records, and provided the veteran medical examinations in 
October 2003 and May 2005.  The veteran testified before the 
undersigned Acting Veterans Law Judge in a regional office 
hearing in December 2006.  The veteran has not indicated the 
existence of any other evidence that is relevant to this 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of this claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating this claim. 


ORDER

Entitlement to service connection for renal failure status 
post transplant, claimed as blood and protein in urine is 
denied. 


REMAND

The veteran contends that he currently experiences bilateral 
hearing loss as a result of the excessive noise on naval 
ships during service.  The evidence of record does not 
indicate that the veteran currently suffers from a hearing 
loss disability.  However, the veteran has submitted a 2005 
Social Security Benefit Statement reflecting receipt of 
Social Security disability benefits.  The records associated 
with the veteran's SSA disability claim have not been 
requested.  The duty to assist includes requesting 
potentially relevant records which may be in possession of 
SSA.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Thus, the case is REMANDED for the following development:

1.  After securing any necessary release, 
the RO should contact the Social Security 
Administration and request copies of all 
decisions that relate to the veteran's 
entitlement to disability benefits as 
well as copies of all evidentiary 
records, including all non-VA medical 
records not already associated with the 
file, which were used as the bases for 
the decisions. 

2.  If evidence of a current hearing loss 
disability is obtained, the RO should 
request a VA medical opinion to determine 
whether it is at least as likely as not 
(that is, probability of 50 percent or 
better) that the veteran's current 
hearing loss disability is related to 
noise exposure during service.  The 
claims folder should be made available to 
the examiner for review and the examiner 
should acknowledge such review in the 
examination report.  

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought remains 
denied, the claimant should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


